Ex. 10.8
EXECUTION VERSION

TERM LOAN PLEDGE AGREEMENT
among
CIENA CORPORATION,
EACH OTHER PLEDGOR
FROM TIME TO TIME PARTY HERETO
and
BANK OF AMERICA, N.A.,
as PLEDGEE
________________________________
Dated as of July 15, 2014
________________________________











 
 
 



 
    



--------------------------------------------------------------------------------

 


TERM LOAN PLEDGE AGREEMENT
TERM LOAN PLEDGE AGREEMENT, dated as of July 15, 2014 (as the same may be
amended, restated, modified and/or supplemented from time to time, this
“Agreement”), among each of the undersigned pledgors (each, a “Pledgor” and,
together with any other entity that becomes a pledgor hereunder pursuant to
Section 32 hereof, the “Pledgors”) and BANK OF AMERICA, N.A., as collateral
agent (in such capacity, together with any successor collateral agent, the
“Pledgee”), for the benefit of the Secured Parties (as defined below). Certain
capitalized terms as used herein are defined in Section 2 hereof.
W I T N E S S E T H :
WHEREAS, Ciena Corporation, a Delaware corporation (the “Company”), each lender
from time to time party thereto (collectively, the “Lenders”) and Bank of
America, N.A., as administrative agent (in such capacity, together with any
successor administrative agent, the “Administrative Agent”) have entered into a
Credit Agreement, dated as of July 15, 2014 (as amended, modified, restated
and/or supplemented from time to time, the “Credit Agreement”), pursuant to
which the Lenders have agreed, on a several basis, to make Loans to the Company
upon the terms and subject to the conditions set forth therein;
WHEREAS, pursuant to the Guaranty, each Pledgor (other than the Company) has
jointly and severally guaranteed to the Secured Parties the payment when due of
all Guaranteed Obligations as described (and defined) therein;
WHEREAS, it is a condition precedent to the making of Loans to the Company that
each Pledgor shall have executed and delivered to the Pledgee this Agreement;
and
WHEREAS, each Pledgor will benefit from the incurrence of Loans by the Company;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Parties and hereby covenants and agrees with the
Pledgee for the benefit of the Secured Parties as follows:
1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Parties to secure the prompt and complete payment and
performance when due of the Obligations.
2. DEFINITIONS. (a) Unless otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement shall be used herein as therein
defined. Reference to singular terms shall include the plural and vice versa.
(b)    The following capitalized terms used herein shall have the definitions
specified below:
“ABL Agent” shall have the meaning given such term in the Intercreditor
Agreement.
“Administrative Agent” shall have the meaning set forth in the recitals hereto.
“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.





    
 

--------------------------------------------------------------------------------

Page 2


        

“Agreement” shall have the meaning set forth in the first paragraph hereto.
“Canadian Subsidiary” shall mean any Subsidiary of the Company incorporated,
organized or established or resident for the purposes of the Income Tax Act
(Canada) as amended, in Canada or any province or territory thereof.
“Certificated Security” shall have the meaning given such term in
Section 8‑102(a)(4) of the UCC.
“Clearing Corporation” shall have the meaning given such term in
Section 8‑102(a)(5) of the UCC.
“Collateral” shall have the meaning set forth in Section 3.1 hereof.
“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of any Pledgor to which Collateral may be credited.
“Company” shall have the meaning set forth in the recitals hereto.
“Credit Agreement” shall have the meaning set forth in the recitals hereto.
“Discharge of ABL Obligations” shall have the meaning given such term in the
Intercreditor Agreement.
“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock”.
“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.


“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.
“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock”.
“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.
“Intercreditor Agreement” shall have the meaning given such term in the Credit
Agreement.
“Investment Property” shall have the meaning given such term in
Section 9‑102(a)(49) of the UCC.
“Lenders” shall have the meaning set forth in the recitals hereto.
“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any limited liability company.
“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company.





    

--------------------------------------------------------------------------------

Page 3


        

“Location” of any Pledgor shall mean such Pledgor’s “location” as determined
pursuant to Section 9-307 of the UCC.
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Subsidiary” shall mean any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation S-X as in effect from time to
time.
“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.
“Notes” shall mean (x) all intercompany notes at any time issued to each Pledgor
and (y) all other promissory notes from time to time issued to, or held by, each
Pledgor (other than promissory notes issued in connection with the extensions of
trade credit by any Pledgor in the ordinary course of business).
“Obligations” shall have the meaning given to such term in the Credit Agreement.
“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any general
partnership or limited partnership.
“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.
“Pledge Agreement Supplement” shall mean a pledge agreement supplement, in a
form reasonably satisfactory to the Pledgee and attached hereto as Exhibit A,
signed and delivered to the Pledgee for the purpose of adding a Subsidiary as a
party hereto pursuant to Section 32 and/or adding additional property to the
Collateral.
“Pledged Limited Liability Company Interests” shall mean all Limited Liability
Company Interests at any time pledged or required to be pledged hereunder.
“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.
“Pledgee” shall have the meaning set forth in the first paragraph of this
Agreement.
“Pledgor” shall have the meaning set forth in the first paragraph hereof.
“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.
“Registered Organization” shall have the meaning given such term in
Section 9‑102(a)(70) of the UCC.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System of the United States as from time to time in effect and any
successor to all or a portion thereof.
“Securities Account” shall have the meaning given to such term in 8-501 of the
UCC.





    

--------------------------------------------------------------------------------

Page 4


        

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.
“Securities Intermediary” shall have the meaning given such term in
Section 8‑102(14) of the UCC.
“Security” and “Securities” shall have the meaning given such term in
Section 8‑102(a)(15) of the UCC and shall in any event include all Stock and all
Notes.
“Security Entitlement” shall have the meaning given such term in
Section 8‑102(a)(17) of the UCC.
“State” shall mean any state of the United States.
“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State thereof or the District of Columbia (each, a
“Domestic Corporation”), all of the issued and outstanding shares of capital
stock of any Domestic Corporation at any time owned by any Pledgor and (y) with
respect to corporations which are not Domestic Corporations (each, a “Foreign
Corporation”), all of the issued and outstanding shares of capital stock or
other Equity Interests of any Foreign Corporation at any time owned by any
Pledgor.
“Termination Date” shall have the meaning set forth in the Security Agreement.
“Transmitting Utility” has the meaning given such term in Section 9-102(a)(80)
of the UCC.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any Lien on any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.
“ULC” means an unlimited company, an unlimited liability company or an unlimited
liability corporation incorporated pursuant to, or otherwise governed by, the
laws of any of the provinces or territories of Canada.
“ULC Shares” shall mean shares in any ULC at any time owned or otherwise held by
any Pledgor.
“Uncertificated Security” shall have the meaning given such term in Section
8‑102(a)(18) of the UCC.
“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.
3. PLEDGE OF SECURITIES, ETC.
3.1    Pledge. To secure the Obligations now or hereafter owed or to be
performed by such Pledgor (but subject to the proviso at the end of this Section
3.1), each Pledgor does hereby grant and pledge to the Pledgee for the benefit
of the Secured Parties, and does hereby create a continuing security





    

--------------------------------------------------------------------------------

Page 5


        

interest in favor of the Pledgee for the benefit of the Secured Parties in, all
of its right, title and interest in and to the following, whether now existing
or hereafter from time to time acquired (collectively, the “Collateral”):
(a)    each of the Collateral Accounts, including any and all assets of whatever
type or kind deposited by such Pledgor in any such Collateral Account, whether
now owned or hereafter acquired, existing or arising, including, without
limitation, all Financial Assets, Investment Property, monies, checks, drafts,
Instruments, Securities or interests therein of any type or nature deposited or
required by the Credit Agreement or any other Loan Document to be deposited in
such Collateral Account, and all investments and all certificates and other
Instruments (including depository receipts, if any) from time to time
representing or evidencing the same, and all dividends, interest, distributions,
cash and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing;
(b)    all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities, together with all rights, privileges, authority and powers of such
Pledgor relating to such Securities in each such issuer or under any
organizational document of each such issuer, and the certificates, instruments
and agreements representing such Securities and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such Securities;
(c)    all Limited Liability Company Interests owned by such Pledgor from time
to time and all of its right, title and interest in each limited liability
company to which each such Limited Liability Company Interest relates, whether
now existing or hereafter acquired, including, without limitation, to the
fullest extent permitted under the terms and provisions of the documents and
agreements governing such Limited Liability Company Interests and applicable
law:
(A)    all its capital therein and its interest in all profits, income,
surpluses, losses, Limited Liability Company Assets of such limited liability
company and other distributions to which such Pledgor shall at any time be
entitled in respect of such Limited Liability Company Interests;
(B)    all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;
(C)    all of its claims, rights, powers, privileges, authority, options,
security interests, Liens and remedies, if any, under any limited liability
company agreement or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;
(D)    all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services rendered
or otherwise;
(E)    all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any such limited liability company agreement or operating agreement, to
execute any instruments and to take any and





    

--------------------------------------------------------------------------------

Page 6


        

all other action on behalf of and in the name of such Pledgor in respect of such
Limited Liability Company Interests and any such limited liability company, to
make determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any Limited
Liability Company Asset of such limited liability company, to enforce or execute
any checks, or other instruments or orders, to file any claims and to take any
action in connection with any of the foregoing; and
(F)    all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of the
foregoing;
(d)    all Partnership Interests owned by such Pledgor from time to time and all
of its right, title and interest in each partnership to which each such
Partnership Interest relates, whether now existing or hereafter acquired,
including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Partnership
Interests and applicable law:
(A)    all its capital therein and its interest in all profits, income,
surpluses, losses, Partnership Assets of any such partnership and other
distributions to which such Pledgor shall at any time be entitled in respect of
such Partnership Interests;
(B)    all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
(C)    all of its claims, rights, powers, privileges, authority, options,
security interests, Liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;
(D)    all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;
(E)    all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and





    

--------------------------------------------------------------------------------

Page 7


        

(F)    all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of the
foregoing;
(e)    all Securities Accounts, Financial Assets and Investment Property owned
by such Pledgor from time to time;
(f)    all Security Entitlements owned by such Pledgor from time to time in any
and all of the foregoing; and
(g)    all Proceeds of any and all of the foregoing;
provided that (i)(x) no Voting Equity Interests of any Foreign Subsidiary which
represents more than 66% of the total combined voting power of all classes of
Voting Equity Interests of the respective Foreign Subsidiary shall be pledged
hereunder, provided, however, that immediately upon the amendment of the Code to
allow the pledge of a greater percentage of Stock in a Foreign Subsidiary
without causing a repatriation (or deemed repatriation) of earnings or adverse
tax consequences, the Equity Interests shall include, and the security interest
granted by each Pledgor shall attach to, such greater percentage of Voting
Equity Interests of each directly owned Foreign Subsidiary that is a Subsidiary
of such Pledgor to secure all other Obligations and (y) each Pledgor shall be
required to pledge hereunder 100% of the Non-Voting Equity Interests of each
Foreign Subsidiary at any time and from time to time acquired by such Pledgor,
which Non-Voting Equity Interests shall not be subject to the limitations
described in the preceding clause (x) and (ii) notwithstanding anything herein
to the contrary, in no event shall the security interest and lien granted under
Section 3.1 hereof attach to, and the term “Collateral” (and the component terms
thereof) shall not include, (x) any Equity Interests owned by any Pledgor in any
Person for so long as the grant of such security interest shall constitute or
result in (A) other than in the case of a Wholly-Owned Subsidiary of the
Company, a breach or termination pursuant to the terms of, or a default under,
any Indebtedness assumed by the Company or any of its Subsidiaries pursuant to
Section 7.02(j) of the Credit Agreement or any organizational document of such
Person (although the Company will use its commercially reasonable efforts to
endeavor that the organizational documents of a Subsidiary do not contain a
restriction on the pledge thereof), (B) if such Person is organized under the
laws of any foreign jurisdiction (other than Canada or any province or territory
thereof), a breach of any law or regulation which prohibits the creation of a
security interest thereunder (other than to the extent that any such term
specified in clause (A) or (B) above is rendered ineffective pursuant to Section
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other then-applicable law
(including the Bankruptcy Code) or principles of equity) or (C) if such Person
is organized under the laws of any foreign jurisdiction (other than Canada or
any province or territory thereof), require the consent of a Governmental
Authority to permit the grant of a security interest therein (and such consent
has not been obtained); provided however, that such security interest shall
attach immediately at such time as the condition causing such abandonment,
invalidation, unenforceability, breach or termination shall no longer be
effective and to the extent severable, shall attach immediately to any portion
of such property or other rights that does not result in any of the consequences
specified in clause (A), (B) or (C) above and (y) any Margin Stock unless the
Secured Parties have made any necessary filings with the FRB in connection
therewith and the Pledgors have provided the Pledgee with an executed Form FR
U-1; provided further, that each applicable Pledgor shall provide to the Secured
Parties notice of the existence of any Margin Stock (other than treasury stock)
that would constitute Collateral absent this proviso at the time of delivery of
any financial statements required to be delivered pursuant to Section 6.01(a)
and 6.01(b) of the Credit Agreement and, thereafter, such Margin Stock shall
constitute Collateral to the extent the Secured Parties





    

--------------------------------------------------------------------------------

Page 8


        

have made such necessary filings with the FRB in connection therewith and the
Pledgors have provided the Pledgee with an executed Form FR U-1.


3.2    Procedures. (a) To the extent that any Pledgor at any time or from time
to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by such Pledgor) be pledged pursuant to Section 3.1 of this Agreement
and, in addition thereto, subject to the Intercreditor Agreement, such Pledgor
shall (to the extent provided below) take the following actions as set forth
below (as promptly as practicable and, in any event, within 30 days after it
obtains such Collateral) for the benefit of the Pledgee and the other Secured
Parties:
(i)        with respect to a Certificated Security (other than (x) a
Certificated Security credited on the books of a Clearing Corporation or
Securities Intermediary or (y) a Certificated Security issued by (A) any Foreign
Subsidiary (other than a Canadian Subsidiary or a Subsidiary organized under the
laws of Luxembourg or the United Kingdom) of the Company that is not a Material
Subsidiary or (B) a Person that is not a Subsidiary and is organized under the
laws of a foreign jurisdiction), such Pledgor shall physically deliver such
Certificated Security to the Pledgee, endorsed to the Pledgee or endorsed in
blank;
(ii)    with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary) issued by a Subsidiary of the Company (other than any Foreign
Subsidiary (other than a Canadian Subsidiary or a Subsidiary organized under the
laws of Luxembourg or the United Kingdom) of the Company that is not a Material
Subsidiary), such Pledgor shall cause the issuer of such Uncertificated Security
to duly authorize, execute, and deliver to the Pledgee, an agreement for the
benefit of the Pledgee and the other Secured Parties substantially in the form
of Annex H hereto (appropriately completed to the reasonable satisfaction of the
Pledgee and with such modifications, if any, as shall be reasonably satisfactory
to the Pledgee) pursuant to which such issuer agrees to comply with any and all
instructions originated by the Pledgee without further consent by the registered
owner and not to comply with instructions regarding such Uncertificated Security
originated by any other Person other than a court of competent jurisdiction (it
being understood that the Pledgee shall not deliver any such instructions until
after the occurrence and during the continuance of an Event of Default);
(iii)    with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest issued by a
Subsidiary of the Company (other than any Foreign Subsidiary (other than a
Canadian Subsidiary or a Subsidiary organized under the laws of Luxembourg or
the United Kingdom) of the Company that is not a Material Subsidiary) in a
Security Account or credited on the books of a Clearing Corporation or
Securities Intermediary (including a Federal Reserve Bank, Participants Trust
Company or The Depository Trust Company), such Pledgor shall promptly notify the
Pledgee thereof and shall promptly use commercially reasonable efforts to take
(x) all actions required (i) to comply with the applicable rules of such
Clearing Corporation or Securities Intermediary and (ii) to perfect the security
interest of the Pledgee under applicable law (including, in any event, under
Sections 9-314(a), (b) and (c), 9-106 and 8‑106(d) of the UCC) and (y) such
other actions as the Pledgee deems necessary or reasonably desirable to effect
the foregoing;
(iv)    with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest (x) credited to a Security Account or on the books of a Clearing
Corporation or Securities Intermediary or





    

--------------------------------------------------------------------------------

Page 9


        

(y) issued by a (A) Foreign Subsidiary (other than a Canadian Subsidiary or a
Subsidiary organized under the laws of Luxembourg or the United Kingdom) of the
Company that is not a Material Subsidiary or (B) a Person that is not a
Subsidiary and is organized under the laws of a foreign jurisdiction), (1) if
such Partnership Interest or Limited Liability Company Interest is represented
by a certificate and is a Security for purposes of the UCC, the procedure set
forth in Section 3.2(a)(i) hereof, and (2) if such Partnership Interest or
Limited Liability Company Interest is not represented by a certificate and is an
Uncertificated Security for purposes of the UCC, the procedure set forth in
Section 3.2(a)(ii) hereof;
(v)    with respect to any Note with a value equal to $3,000,000 or more,
physical delivery of each such Note to the Pledgee, endorsed in blank, or, at
the request of the Pledgee, endorsed to the Pledgee; and
(vi)    with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof upon the occurrence and continuance of an Event of Default,
upon the Pledgee’s written request, (i) establishment by the Pledgee of a cash
account in the name of such Pledgor over which the Pledgee shall have “control”
within the meaning of the UCC and at any time any Default or Event of Default is
in existence no withdrawals or transfers may be made therefrom by any Person
except with the prior written consent of the Pledgee and (ii) deposit of such
cash in such cash account.
(b)    In addition to the actions required to be taken pursuant to Section
3.2(a) hereof, each Pledgor shall take the following additional actions, subject
to the Intercreditor Agreement, with respect to the Collateral:
(i)    with respect to all Collateral of such Pledgor whereby or with respect to
which the Pledgee may obtain “control” thereof within the meaning of
Section 8‑106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions
requested from time to time by the Pledgee as may be necessary or reasonably
advisable in the reasonable judgment of the Pledgee so that “control” of such
Collateral is obtained and held by the Pledgee in accordance with Section 3.2(a)
hereof; provided that within 60 days after the date hereof (or such longer
period as may be agreed by the Pledgee in its sole discretion), each applicable
Pledgor agrees to use commercially reasonable efforts to enter into control
agreements with the relevant account bank with respect to each Securities
Account that is subject to a control agreement pursuant to the ABL Credit
Agreement which control agreements shall (i) name each of the Pledgee and
Deutsche Bank AG New York Branch as secured parties and (ii) replace the
existing control agreement with respect to such Securities Account;
(ii)    each Pledgor shall cause, and hereby authorizes the Pledgee to cause,
appropriate financing statements (on appropriate forms) under the Uniform
Commercial Code as in effect in the various relevant States, covering all
Collateral hereunder (with the form of such financing statements to be
reasonably satisfactory to the Pledgee), to be filed in the relevant filing
offices so that at all times the Pledgee’s security interest in all Investment
Property and other Collateral which can be perfected by the filing of such
financing statements (in each case to the maximum extent perfection by filing
may be obtained under the laws of the relevant States, including, without
limitation, Section 9-312(a) of the UCC) is so perfected. Notwithstanding the
foregoing, if reasonably requested by any Pledgor, the Pledgee shall, at such
Pledgor’s expense, make such filings as may be reasonably





    

--------------------------------------------------------------------------------

Page 10


        

requested to evidence that the security interests hereunder do not attach to any
property that is excluded from the Collateral pursuant to the proviso in Section
3.1 hereof; and
(iii)    Following the Discharge of ABL Obligations, each Pledgor agrees within
60 days (or such longer period as may be agreed by the Plegee in its sole
discretion) with respect to any Securities Account (other than an Excluded
Account (as defined in the Security Agreement)) with an average daily balance
greater than $1,000,000, to take all actions requested from time to time by the
Pledgee (including, without limitation, the execution and delivery of control
agreements to the extent any such Pledgor has not entered into control
agreements naming the Pledgee as a secured party in accordance with clause (i)
of this subsection (b)) as may be necessary or reasonably advisable in the
reasonable judgment of the Pledgee so that “control” of such Securities Accounts
are obtained following the termination of the ABL Credit Agreement and
thereafter, held by the Pledgee .


3.3    Subsequently Acquired Collateral.  If any Pledgor shall acquire (by
purchase, stock dividend, distribution or otherwise) any additional Collateral
at any time or from time to time after the date hereof, such Collateral shall
automatically (and without any further action being required to be taken) be
subject to the pledge and security interests created pursuant to Section 3.1
hereof and, furthermore, such Pledgor will thereafter take (or cause to be
taken) all action (as promptly as practicable and, in any event, within 30 days
after it obtains such Collateral) with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will (i) with respect
to any Collateral other than Equity Interests issued by (A) a Foreign Subsidiary
(other than a Canadian Subsidiary or a Subsidiary organized under the laws of
Luxembourg or the United Kingdom) of the Company that is not a Material
Subsidiary or (B) a Person that is not a Subsidiary and is organized under the
laws of a foreign jurisdiction, promptly thereafter deliver to the Pledgee a
certificate executed by an authorized officer of such Pledgor describing such
Collateral and certifying that the same has been duly pledged in favor of the
Pledgee (for the benefit of the Secured Parties) hereunder and (ii) promptly
thereafter (or in the case of any Equity Interests issued by (A) a Foreign
Subsidiary (other than a Canadian Subsidiary or a Subsidiary organized under the
laws of Luxembourg or the United Kingdom) of the Company that is not a Material
Subsidiary or (B) a Person that is not a Subsidiary and is organized under the
laws of a foreign jurisdiction, at the time of delivery of any financial
statements required to be delivered pursuant to Section 6.01(a) or 6.01(b) of
the Credit Agreement) deliver to the Pledgee supplements to Annexes A through G
hereto as are necessary to cause such Annexes to be complete and accurate at
such time. Without limiting the foregoing, each Pledgor shall be required to
pledge hereunder in accordance with the terms hereof the Equity Interests of any
Foreign Subsidiary at any time and from time to time after the date hereof
acquired by such Pledgor, provided that (x) any such pledge of Voting Equity
Interests of any Foreign Subsidiary shall be subject to the provisions of clause
(x) of the proviso to Section 3.1 hereof and (y) each Pledgor shall be required
to pledge hereunder 100% of the Non-Voting Equity Interests of each Foreign
Subsidiary at any time and from time to time acquired by such Pledgor.
Notwithstanding the foregoing, (i) if, prior to the Discharge of the ABL
Obligations, any Pledgor acquires any Securities Account that is required to be
subject to a control agreement pursuant to the terms of the ABL Credit
Agreement, such Pledgor shall use commercially reasonable efforts to ensure that
such control agreement names each of the Pledgee and Deutsche Bank AG New York
Branch as secured parties and (ii) if, following the Discharge of the ABL
Obligations, any Pledgor acquires any Securities Account (other than an Excluded
Account (as defined in the Security Agreement)) with an average daily balance
greater than $1,000,000, the Pledgor shall comply with the provisions of Section
3.2(b)(iii) within 60 days (or such longer period as may be agreed by the Plegee
in its sole discretion) of acquiring such Securities Account.
3.4    Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section
3.3 hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.





    

--------------------------------------------------------------------------------

Page 11


        

3.5    Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof: (i) each Subsidiary of
such Pledgor, and the direct ownership thereof, is listed in Annex B hereto;
(ii) the Stock (and any warrants or options to purchase Stock) of each
Subsidiary held by such Pledgor consists of the number and type of shares of the
stock (or warrants or options to purchase any stock) of the corporations as
described in Annex C hereto; (iii) such Stock referenced in clause (ii) of this
paragraph constitutes that percentage of the issued and outstanding capital
stock of the issuing corporation as is set forth in Annex C hereto; (iv) the
Notes with a value equal to $1,000,000 or more held by such Pledgor consist of
the promissory notes described in Annex D hereto where such Pledgor is listed as
the lender; (v) the Limited Liability Company Interests of each Subsidiary held
by such Pledgor consist of the number and type of interests of the Persons
described in Annex E hereto; (vi) each such Limited Liability Company Interest
referenced in clause (v) of this paragraph constitutes that percentage of the
issued and outstanding equity interest of the issuing Person as set forth in
Annex E hereto; (vii) the Partnership Interests of each Subsidiary held by such
Pledgor consist of the number and type of interests of the Persons described in
Annex F hereto; (viii) each such Partnership Interest referenced in clause (vii)
of this paragraph constitutes that percentage or portion of the entire
partnership interest of the issuing Person as set forth in Annex F hereto; (ix)
the exact address of each chief executive office of such Pledgor is listed on
Annex G hereto; and (x) such Pledgor has complied with the respective procedure
set forth in Section 3.2(a) hereof with respect to each item of Collateral
described in Annexes C through F hereto.
3.6    Conflicts with Foreign Pledge Agreements. To the extent that there is any
overlap between, or conflict with, the provisions of this Agreement and any
Foreign Pledge Agreement, such Foreign Pledge Agreement shall prevail with
respect only to (i) any provision relating to the pledged collateral described
in and covered under such Foreign Pledge Agreement and (ii) any provision where
adherence to the law governing such Foreign Pledge Agreement is required for
such Foreign Pledge Agreement to be enforceable in accordance with its terms.
4.    APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or
in favor of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.
5.    VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT. Unless and
until there shall have occurred and be continuing an Event of Default, each
Pledgor shall be entitled to exercise any and all voting and other rights
pertaining to the Collateral owned by it, and to give consents, waivers or
ratifications in respect thereof; provided that, in each case, no vote shall be
cast or any consent, waiver or ratification given or any action taken or omitted
to be taken which would violate, or result in a breach of any covenant contained
in, any of the terms of any Loan Document, or in a manner adverse to the
interests of the Pledgee or any other Secured Party in the Collateral in any
material respect, unless permitted by the terms of the Loan Documents. All such
rights of each Pledgor to vote and to give consents, waivers and ratifications
shall cease following written notice from the Pledgee in case an Event of
Default has occurred and is continuing (provided that no such notice shall be
required if any Event of Default under Section 8.01(f) of the Credit Agreement
has occurred and is continuing), and Section 7 hereof shall become applicable.
6.    DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall have
occurred and be continuing an Event of Default and following written notice from
the Pledgee (provided that no such notice shall be required if any Event of
Default under Section 8.01(f) of the Credit Agreement has occurred and is
continuing), all cash dividends, cash distributions, cash Proceeds and other
cash amounts





    

--------------------------------------------------------------------------------

Page 12


        

payable in respect of the Collateral shall be paid to the respective Pledgor.
The Pledgor shall be entitled to receive directly, subject to the other terms of
this Agreement:
(i)    all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Collateral;
(ii)    all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash subject to the first sentence of
this Section 6) paid or distributed in respect of the Collateral by way of
stock-split, spin-off, split-up, reclassification, combination of shares or
similar rearrangement; and
(iii)    all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization.
All cash dividends, cash distributions or other cash payments which are received
by any Pledgor contrary to the provisions of this Section 6 or Section 7 hereof
shall be received in trust for the benefit of the Pledgee, shall be segregated
from other property or funds of such Pledgor and shall be promptly paid over to
the Pledgee as Collateral in the same form as so received (with any necessary
endorsement).
7.    REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have occurred and
be continuing an Event of Default, then and in every such case, subject to the
Intercreditor Agreement, the Pledgee shall be entitled to exercise all of the
rights, powers and remedies (whether vested in it by this Agreement, any other
Loan Document or by law) for the protection and enforcement of its rights in
respect of the Collateral, and the Pledgee shall be entitled to exercise all the
rights and remedies of a secured party under the UCC as in effect in any
relevant jurisdiction and also shall be entitled, without limitation, to
exercise the following rights, which each Pledgor hereby agrees to be
commercially reasonable:
(i)        Following written notice to such Pledgor (provided that no such
notice shall be required if any Event of Default under Section 8.01(f) of Credit
Agreement has occurred and is continuing), to receive all amounts payable in
respect of the Collateral otherwise payable under Section 6 hereof to such
Pledgor;
(ii)    to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;
(iii)    to accelerate any Pledged Note which may be accelerated in accordance
with its terms, and take any other lawful action to collect upon any Pledged
Note (including, without limitation, to make any demand for payment thereon);
(iv)    to appoint by instrument in writing a receiver (which term as used in
this Agreement includes a receiver and manager) or agent of all or any part of
the Collateral and remove or replace from time to time any receiver or agent;





    

--------------------------------------------------------------------------------

Page 13


        

(v)    to institute proceedings in any court of competent jurisdiction for the
appointment of a receiver of all or any part of the Collateral;
(vi)    to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);
(vii)    at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Pledgee in its absolute discretion may
determine, provided at least 10 days’ written notice of the time and place of
any such sale shall be given to the respective Pledgor. The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Parties may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Pledgee nor any other Secured Party shall be
liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto; and
(viii)    to set off any and all Collateral against any and all Obligations, and
to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.
8.    REMEDIES, CUMULATIVE, ETC. Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Loan Agreement, or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Pledgee or any other Secured
Party of any one or more of the rights, powers or remedies provided for in this
Agreement or any other Loan Document or now or hereafter existing at law or in
equity or by statute or otherwise shall not preclude the simultaneous or later
exercise by the Pledgee or any other Secured Party of all such other rights,
powers or remedies, and no failure or delay on the part of the Pledgee or any
other Secured Party to exercise any such right, power or remedy shall operate as
a waiver thereof. No notice to or demand on any Pledgor in any case shall
entitle it to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Pledgee or any
other Secured Party to any other or further action in any circumstances without
notice or demand. The Secured Parties agree that this Agreement may be enforced
only by the action of the Pledgee, acting upon the instructions of the Required
Lenders, and that no other Secured Party shall have any right individually to
seek to enforce or to enforce this Agreement or to realize upon the security to
be granted hereby, it being understood and agreed that such rights and remedies
may





    

--------------------------------------------------------------------------------

Page 14


        

be exercised by the Pledgee for the benefit of the Secured Parties upon the
terms of this Agreement and the other Collateral Documents.
9.    RECEIVER’S POWERS. (a) Any receiver appointed by the Pledgee pursuant to
Section 7 hereof is vested with the rights and remedies which could have been
exercised by the Pledgee in respect of any Pledgor or the Collateral and such
other powers and discretions as are granted in the instrument of appointment and
any supplemental instruments. The identity of the receiver, its replacement and
its remuneration are within the sole and unfettered discretion of the Pledgee.
(b)    Any receiver appointed by the Pledgee pursuant to Section 7 hereof will
act as agent for the Pledgee for the purposes of taking possession of the
Collateral, but otherwise and for all other purposes (except as provided below),
as agent for the Pledgors. The receiver may sell, lease, or otherwise dispose of
Collateral in accordance with the terms hereof as agent for the Pledgors or as
agent for the Pledgee as the Pledgee may determine in its discretion. Each
Pledgor agrees to ratify and confirm all actions of the receiver acting as agent
for such Pledgor so long as such actions are taken in accordance with the terms
hereof.
(c)    The Pledgee, in appointing or refraining from appointing any receiver,
does not incur liability to the receiver, the Pledgors or otherwise and is not
responsible for any misconduct or negligence of such receiver except to the
extent resulting from the gross negligence or willful misconduct of the Pledgee
(as determined by a court of competent jurisdiction in a final and
non-appealable decision) (it being agreed that appointing or refraining to
appoint any receiver in the reasonable judgment of the Pledgee’s or based on the
advice of advisors or counsel shall not constitute gross negligence or willful
misconduct).
10.    ULC SHARES. (a) Notwithstanding anything else contained in this Agreement
or any other document or agreement among all or some of the parties hereto, each
Pledgor is the sole registered and beneficial owner of all its Collateral that
is ULC Shares and will remain so until such time as such ULC Shares are
effectively transferred into the name of the Pledgee, any of the Secured
Parties, or any nominee of the foregoing or any other Person on the books and
records of such ULC. Accordingly, such Pledgor shall be entitled to receive and
retain for its own account any dividend on or other distribution, if any, in
respect of ULC Shares that are Collateral and shall have the right to vote such
ULC Shares and to control the direction, management and policies of any ULC to
the same extent as such Pledgor would if such ULC Shares were not pledged to the
Pledgee for the benefit of the Secured Parties pursuant hereto. Nothing in this
Agreement or any other document or agreement among all or some of the parties
hereto is intended to, and nothing in this Agreement or any other document or
agreement among all or some of the parties hereto shall, constitute the Pledgee,
any of the Secured Parties or any Person other than a Pledgor, a member of any
ULC for the purposes of Companies Act (Nova Scotia), the Business Corporations
Act (British Columbia), the Business Corporations Act (Alberta) or any other
applicable legislation until such time as notice is given to such Pledgor and
further steps are taken hereunder or thereunder so as to register the Pledgee,
any of the Secured Parties or any nominee of the foregoing, as specified in such
notice, as the holder of shares of such ULC. To the extent any provision hereof
would have the effect of constituting the Pledgee or any of the Secured Parties
a member of a ULC prior to such time, such provision shall be severed herefrom
and ineffective with respect to Collateral that is shares of such ULC without
otherwise invalidating or rendering unenforceable this Agreement or invalidating
or rendering unenforceable such provision insofar as it relates to Collateral
that is not shares of such ULC.
(b)    Except upon the exercise of rights to sell or otherwise dispose of
Collateral that is ULC Shares if there shall have occurred and be continuing an
Event of Default, no Pledgor shall cause or permit, or enable any ULC in which
it holds ULC Shares that are Collateral to cause or permit, the Pledgee or any
other Secured Party to: (a) be registered as a shareholder or member of a ULC;
(b) have any notation





    

--------------------------------------------------------------------------------

Page 15


        

entered in its favour in the share register of a ULC; (c) be held out as a
shareholder or member of a ULC; (d) receive, directly or indirectly, any
dividends, property or other distributions from a ULC by reason of the Pledgee
or any other Secured Party holding a security interest in a ULC or ULC Shares;
or (e) act as a shareholder or member of a ULC, or exercise any rights of a
shareholder or member including the right to attend a meeting of, or to vote the
shares of, a ULC.
11.    APPLICATION OF PROCEEDS. (a) Subject to the Intercreditor Agreement, all
monies collected by the Pledgee upon any sale or other disposition of, any
collection from, or other realization upon all or any part of, the Collateral
(whether or not expressly characterized as such) in connection with the exercise
of its rights and remedies in accordance with this Agreement, together with all
other monies received by the Pledgee hereunder, shall be applied in the manner
provided in Section 5.4 of the Security Agreement.
(b)    It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to the Obligations to the extent of any deficiency
between the amount of the proceeds of the Collateral pledged by it hereunder and
the aggregate amount of the Obligations.
(c)    It is understood and agreed by each Pledgor and each Secured Party that
the Pledgee shall have no liability for any determinations made by it in this
Section 11, in each case except to the extent resulting from the gross
negligence or willful misconduct of the Pledgee (as determined by a court of
competent jurisdiction in a final and non-appealable decision). Each Pledgor and
each Secured Party also agrees that the Pledgee may (but shall not be required
to), at any time and in its sole discretion, and with no liability resulting
therefrom, petition a court of competent jurisdiction regarding any application
of Collateral in accordance with the requirements hereof, and the Pledgee shall
be entitled to wait for, and may conclusively rely on, any such determination.
12.    PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.
13.    INDEMNITY. The parties hereto agree that the terms of Section 10.04 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis. If
and to the extent that the obligations of any Pledgor under this Section 13 are
unenforceable for any reason, such Pledgor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law. The indemnity obligations of the each Pledgor
contained in this Section 13 shall continue in full force and effect
notwithstanding the Payment in Full of the Obligations.
14.    PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER. (a) Nothing
herein shall be construed to make the Pledgee or any other Secured Party liable
as a member of any limited liability company or as a partner of any partnership
and neither the Pledgee nor any other Secured Party by virtue of this Agreement
or otherwise (except as referred to in the following sentence) shall have any of
the duties, obligations or liabilities of a member of any limited liability
company or as a partner in any partnership. The parties hereto expressly agree
that, unless the Pledgee shall become the absolute owner of Collateral
consisting of a Limited Liability Company Interest or a Partnership Interest
pursuant hereto, this Agreement shall not be construed as creating a partnership
or joint venture among the Pledgee, any other Secured Party, any Pledgor and/or
any other Person.





    

--------------------------------------------------------------------------------

Page 16


        

(b)    Except as provided in the last sentence of paragraph (a) of this Section
14, the Pledgee, by accepting this Agreement, did not intend to become a member
of any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Parties shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 14.
(c)    The Pledgee and the other Secured Parties shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.
(d)    The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Party to appear in or defend any
action or proceeding relating to the Collateral to which it is not a party, or
to take any action hereunder or thereunder, or to expend any money or incur any
expenses or perform or discharge any obligation, duty or liability under the
Collateral.
15.    FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees that it
will, at such Pledgor’s own expense, file and refile, or cause to be filed or
refiled, under the UCC or other applicable law such financing statements,
continuation statements and other documents, in form reasonably acceptable to
the Pledgee, in such offices as the Pledgee (acting on its own or on the
instructions of the Required Lenders) may reasonably deem necessary or
appropriate and wherever required or permitted by law in order to perfect and
preserve the Pledgee’s security interest in the Collateral hereunder and hereby
authorizes the Pledgee to file financing statements and amendments thereto
relative to all or any part of the Collateral (including, without limitation,
financing statements which list the Collateral specifically and/or “all assets”
as collateral) without the signature of such Pledgor where permitted by law, in
such offices as the Pledgee may reasonably deem necessary or advisable or
wherever required or permitted by law in order to perfect and preserve the
Pledgee’s security interest in the Collateral hereunder and agrees to do such
further acts and things and to execute and deliver to the Pledgee such
additional conveyances, assignments, agreements and instruments as the Pledgee
may reasonably require or deem advisable to carry into effect the purposes of
this Agreement or to further assure and confirm unto the Pledgee its rights,
powers and remedies hereunder or thereunder.
(b)    Each Pledgor hereby constitutes and appoints the Pledgee its true and
lawful attorney-in-fact, irrevocably, with full authority in the place and stead
of such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default, in the
Pledgee’s discretion, to act, require, demand, receive and give acquittance for
any and all monies and claims for monies due or to become due to such Pledgor
under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings and to execute any instrument which the
Pledgee may deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney is coupled with an interest.
16.    THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in accordance with
this Agreement all items of the Collateral at any time received under this
Agreement. It is expressly understood, acknowledged and agreed by each Secured
Party that by accepting the benefits of this Agreement each such Secured Party
acknowledges and agrees that the obligations of the Pledgee as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this





    

--------------------------------------------------------------------------------

Page 17


        

Agreement, are only those expressly set forth in this Agreement and in Section 9
of the Credit Agreement. The Pledgee shall act hereunder on the terms and
conditions set forth herein and in Section 9 of the Credit Agreement.
Notwithstanding the foregoing, the ABL Collateral Agent (as defined in the
Intercreditor Agreement) has agreed pursuant to Section 5.04 of the
Intercreditor Agreement to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or
bailees), including, without limitation, any Securities Accounts, as collateral
agent and as bailee for the Pledgee.
17.    TRANSFER BY THE PLEDGORS. Subject to the Intercreditor Agreement, except
as permitted by the terms of the Loan Documents prior to the Termination Date,
no Pledgor will sell or otherwise dispose of, grant any option with respect to,
or mortgage, pledge or otherwise encumber any of the Collateral or any interest
therein.
18.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. (a)  Each
Pledgor represents, warrants and covenants as to itself and each of its
Subsidiaries that:
(i)    it is the legal, beneficial and record owner of, and has good and
marketable title to, all of its Collateral consisting of one or more Securities,
Partnership Interests and Limited Liability Company Interests and that it has
sufficient interest in all of its Collateral in which a security interest is
purported to be created hereunder for such security interest to attach (subject,
in each case, to no pledge, Lien, mortgage, hypothecation, security interest,
charge, option, Adverse Claim or other encumbrance whatsoever, except the Liens
and security interests created by this Agreement or permitted under the Loan
Documents);
(ii)    it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;
(iii)    this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought in equity or at law);
(iv)    except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any Governmental Authority is required
to be obtained by such Pledgor (which has not been obtained or made) in
connection with (a) the execution, delivery or performance of this Agreement by
such Pledgor, (b) the validity or enforceability of this Agreement against such
Pledgor, (c) the perfection of the Pledgee’s security interest in such Pledgor’s
Collateral or (d) except for compliance with or as may be required by applicable
securities laws, the exercise by the Pledgee of any of its rights or remedies
provided herein;
(v)    neither the execution, delivery or performance by such Pledgor of this
Agreement, nor compliance by it with the terms and provisions hereof nor the
consummation of the transactions contemplated hereby: (i) will contravene any
provision of any applicable law, statute, rule or regulation, or any applicable
order, writ, injunction or decree of any court, arbitrator or governmental
instrumentality, domestic or foreign, applicable to such Pledgor; (ii) will
conflict or be inconsistent





    

--------------------------------------------------------------------------------

Page 18


        

with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Collateral Documents) upon any of the properties or assets of such
Pledgor or any of its Subsidiaries pursuant to the terms of any indenture,
lease, mortgage, deed of trust, credit agreement, loan agreement or any other
material agreement, contract or other instrument to which such Pledgor or any of
its Subsidiaries is a party or is otherwise bound, or by which it or any of its
properties or assets is bound or to which it may be subject; or (iii) will
violate any provision of the certificate of incorporation, by-laws, certificate
of partnership, partnership agreement, certificate of formation or limited
liability company agreement (or equivalent organizational documents), as the
case may be, of such Pledgor or any of its Subsidiaries;
(vi)    all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests and Partnership Interests) of any Subsidiary has
been duly and validly issued, and in the case of any Stock of a Domestic
Corporation is fully paid and non-assessable and is subject to no options to
purchase or similar rights;
(vii)    each of such Pledgor’s Pledged Notes constitutes, or when executed by
the obligor that is a Subsidiary thereof will constitute, the legal, valid and
binding obligation of such obligor, enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law); and
(viii)    the security interests created under this Agreement (when executed and
delivered by all parties hereto) are effective to create in favor of the
Pledgee, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in all right, title and interest of the Pledgors in all of the
Collateral, and when proper UCC financing statements have been filed in the
appropriate filing offices against each Pledgor and the Pledgee has obtained
“control” (within the meaning of the UCC) of the Collateral, the Pledgee, for
the benefit of the Secured Parties, shall have a perfected security interest in
all Collateral to the extent such security interest can be perfected by filing a
UCC financing statement under the UCC or by the Pledgee having “control” of the
Collateral, subject to no security interests of any other Person (other than
Permitted Liens), subject to the terms of the Intercreditor Agreement.
(b)    Each Pledgor covenants and agrees that it will defend the Pledgee’s
right, title and security interest in and to such Pledgor’s Collateral and the
proceeds thereof against the claims and demands of all persons whomsoever (other
than Permitted Liens); and each Pledgor covenants and agrees that it will have
like title to and right to pledge any other property at any time hereafter
pledged to the Pledgee by such Pledgor as Collateral hereunder as provided
herein and will likewise defend the right thereto and security interest therein
of the Pledgee and the other Secured Parties.
19.    LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; FEDERAL EMPLOYER IDENTIFICATION NUMBERS;
CHANGES THERETO; ETC. As of the date hereof, the exact legal name of each
Pledgor, the type of organization of such Pledgor, whether or not such Pledgor
is a Registered Organization, the jurisdiction of organization of such Pledgor,
such Pledgor’s Location, the organizational identification number (if any) of
each Pledgor, the Federal Employer Identification Number (if any) and whether or
not such Pledgor is a Transmitting Utility, is listed on Annex A hereto for such
Pledgor.





    

--------------------------------------------------------------------------------

Page 19


        

No Pledgor shall change its legal name, its type of organization, its status as
a Registered Organization (in the case of a Registered Organization), its status
as a Transmitting Utility or as a Person which is not a Transmitting Utility, as
the case may be, its jurisdiction of organization, its Location, or its
organizational identification number (if any) or its Federal Employer
Identification Number (if any), except that any such changes shall be permitted
(so long as not in violation of the applicable requirements of the Loan
Documents and so long as same do not involve (x) a Registered Organization
ceasing to constitute same or (y) any Pledgor changing its jurisdiction of
organization or Location from the United States or a State thereof to a
jurisdiction of organization or Location, as the case may be, outside the United
States or a State thereof) if (i) it shall have given to the Pledgee not less
than 10 days’ prior written notice of each change to the information listed on
Annex A (as adjusted for any subsequent changes thereto previously made in
accordance with this sentence), together with a supplement to Annex A which
shall correct all information contained therein for such Pledgor, and (ii) in
connection with the respective change or changes, it shall have taken all action
reasonably requested by the Pledgee to maintain the security interests of the
Pledgee in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect. In addition, to the extent that any
Pledgor does not have an organizational identification number on the date hereof
and later obtains one, such Pledgor shall promptly thereafter deliver a
notification to the Pledgee of such organizational identification number and
shall take all actions reasonably satisfactory to the Pledgee to the extent
necessary to maintain the security interest of the Pledgee in the Collateral
intended to be granted hereby fully perfected and in full force and effect.
20.    PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor
under this Agreement shall be absolute and unconditional and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever (other than termination of this Agreement pursuant to Section 22
hereof), including, without limitation:
(i)    any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Loan Document (other than this Agreement in
accordance with its terms), or any other instrument or agreement referred to
therein, or any assignment or transfer thereof;
(ii)    any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver consent or extension with
respect to this Agreement in accordance with its terms);
(iii)    any furnishing of any additional security to the Pledgee or its
assignee or any acceptance thereof or any release of any security by the Pledgee
or its assignee;
(iv)    any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
(v)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.





    

--------------------------------------------------------------------------------

Page 20


        

21.    SALE OF COLLATERAL WITHOUT REGISTRATION. (a) If an Event of Default shall
have occurred and be continuing and any Pledgor shall have received from the
Pledgee a written request or requests that such Pledgor cause any registration,
qualification or compliance under any federal or state securities law or laws to
be effected with respect to all or any part of the Collateral consisting of
Securities, Limited Liability Company Interests or Partnership Interests, such
Pledgor as soon as practicable and at its expense will use its best efforts to
cause such registration to be effected (and be kept effective) and will use its
best efforts to cause such qualification and compliance to be effected (and be
kept effective) as may be so requested and as would permit or facilitate the
sale and distribution of such Collateral consisting of Securities, Limited
Liability Company Interests or Partnership Interests, including, without
limitation, registration under the Securities Act, as then in effect (or any
similar statute then in effect), appropriate qualifications under applicable
blue sky or other state securities laws and appropriate compliance with any
other governmental requirements; provided, that the Pledgee shall furnish to
such Pledgor such information regarding the Pledgee as such Pledgor may request
in writing and as shall be required in connection with any such registration,
qualification or compliance. Each Pledgor will cause the Pledgee to be kept
reasonably advised in writing as to the progress of each such registration,
qualification or compliance and as to the completion thereof, will furnish to
the Pledgee such number of prospectuses, offering circulars and other documents
incident thereto as the Pledgee from time to time may reasonably request, and
will indemnify, to the extent permitted by law, the Pledgee and all other
Secured Parties participating in the distribution of such Collateral consisting
of Securities, Limited Liability Company Interests or Partnership Interests
against all claims, losses, damages and liabilities caused by any untrue
statement (or alleged untrue statement) of a material fact contained therein (or
in any related registration statement, notification or the like) or by any
omission (or alleged omission) to state therein (or in any related registration
statement, notification or the like) a material fact required to be stated
therein or necessary to make the statements therein not misleading, except
insofar as the same may have been caused by an untrue statement or omission
based upon information furnished in writing to such Pledgor by the Pledgee or
such other Secured Party expressly for use therein.
(b)    If at any time when the Pledgee shall determine to exercise its right to
sell all or any part of the Collateral consisting of Securities, Limited
Liability Company Interests or Partnership Interests pursuant to Section 7
hereof, and such Collateral or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under the Securities Act, as then
in effect, the Pledgee may, in its sole and absolute discretion, sell such
Collateral or part thereof by private sale in such manner and under such
circumstances as the Pledgee may deem necessary or advisable in order that such
sale may legally be effected without such registration. Without limiting the
generality of the foregoing, in any such event the Pledgee, in its sole and
absolute discretion (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof shall have been filed under such Securities Act, (ii) may approach
and negotiate with a single possible purchaser to effect such sale, and (iii)
may restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Collateral or part thereof. In the event of
any such sale, the Pledgee shall incur no responsibility or liability for
selling all or any part of the Collateral at a price which the Pledgee, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might be realized if the sale were deferred until the registration as aforesaid.
22.    TERMINATION; RELEASE. (a) On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation, in Section 13 hereof shall survive any such termination) and the
Pledgee, at the request and expense of such Pledgor, will execute and deliver to
such Pledgor a proper instrument or instruments (including UCC termination
statements) acknowledging the satisfaction and termination of this Agreement
(including, without limitation, UCC termination statements and instruments of
satisfaction, discharge and/or reconveyance), and will duly release





    

--------------------------------------------------------------------------------

Page 21


        

from the security interest created hereby and assign, transfer and deliver to
such Pledgor (without recourse and without any representation or warranty) such
of the Collateral as may be in the possession of the Pledgee or any of its
sub‑agents hereunder and as has not theretofore been sold or otherwise applied
or released pursuant to this Agreement, together with any moneys at the time
held by the Pledgee or any of its sub-agents hereunder and, with respect to any
Collateral consisting of an Uncertificated Security issued by a Subsidiary of
the Company (other than an Uncertificated Security credited on the books of a
Clearing Corporation or Securities Intermediary), a termination of the agreement
relating thereto executed and





    

--------------------------------------------------------------------------------

Page 22


        

delivered by the issuer of such Uncertificated Security pursuant to Section
3.2(a)(ii) or by the respective partnership or limited liability company
pursuant to Section 3.2(a)(iv)(2).
(b)    In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Loan Party) at any time prior to the
Termination Date, in connection with a sale or disposition permitted by
Section 7.05 of the Credit Agreement, or is otherwise released pursuant to the
Credit Agreement, and the proceeds of such sale or disposition (or from such
release) are applied in accordance with the terms of the Credit Agreement to the
extent required to be so applied, the Pledgee, at the request and expense of
such Pledgor, will duly release from the security interest created hereby (and
will execute and deliver such documentation, including termination or partial
release statements and the like in connection therewith) and assign, transfer
and deliver to such Pledgor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
otherwise disposed of, or released, and as may be in the possession of the
Pledgee (or, in the case of Collateral held by any sub-agent designated pursuant
to Section 4 hereof, such sub‑agent) and has not theretofore been released
pursuant to this Agreement. Furthermore, upon the release of any Guarantor from
the Guaranty in accordance with the provisions thereof, such Pledgor (and the
Collateral at such time assigned or pledged by the respective Pledgor pursuant
hereto) shall be released from this Agreement. In the case of any such sale or
disposition of any property constituting Collateral in a transaction permitted
pursuant to Section 7.05 of the Credit Agreement, the Liens created by this
Agreement on such Collateral shall be automatically released without need for
further action by any Person.
(c)    At any time that any Pledgor desires that the Pledgee deliver any release
or such other documentation as provided in the foregoing Section 22(a) or (b),
such Pledgor shall deliver to the Pledgee (and the relevant sub-agent, if any,
designated pursuant to Section 4 hereof) a certificate signed by a Responsible
Officer of such Pledgor stating that the release of the respective Collateral is
permitted pursuant to Section 22(a) or (b) hereof. At any time that the Company
or the respective Pledgor desires that a Guarantor which has been released from
the Guaranty be released hereunder as provided in the penultimate sentence of
Section 22(b), it shall deliver to the Pledgee a certificate signed by a
Responsible Officer of the Company and the respective Pledgor stating that the
release of the respective Pledgor (and its Collateral) is permitted pursuant to
such Section 22(b).
(d)    The Pledgee shall have no liability whatsoever to any other Secured Party
as the result of any release of Collateral by it in accordance with, or which
the Pledgee in good faith believes to be in accordance with, this Section 22.
23.    NOTICES, ETC. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be sent or delivered by mail, telecopy or courier service and all
such notices and communications shall, when mailed, telecopied or sent by
courier, be effective when deposited in the mails, delivered to the overnight
courier, or sent by telecopier, except that notices and communications to the
Pledgee or any Pledgor shall not be effective until received by the Pledgee or
such Pledgor, as the case may be. All notices and other communications shall be
in writing and addressed as follows:


(a)
if to any Pledgor, at:

c/o Ciena Corporation
7035 Ridge Road
Hanover, Maryland 21076






    

--------------------------------------------------------------------------------

Page 23


        

Attention: Treasurer’s Office
Facsimile: (410) 865-8001
with a copy to:


7035 Ridge Road
Hanover, Maryland 21076
Attention: General Counsel’s Office
Facsimile: (410) 865-8901


(b)    if to the Pledgee, at:
Bank of America, N.A.
Agency Management
900 West Trade Street
Mail Code: NC1-026-06-03
Charlotte, NC 28255-0001
Attention: Priscilla Baker
Telephone: 980-386-3475
Facsimile: 704-409-0918
Electronic Mail: priscilla.l.baker@baml.com


or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
24.    WAIVER; AMENDMENT. Except as provided in Sections 32 and 34 hereof and
Section 10.01 of the Credit Agreement, none of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever.
25.    SUCCESSORS AND ASSIGNS. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 22 hereof, (ii) be
binding upon each Pledgor, its successors and assigns; provided, however, that
no Pledgor shall assign any of its rights or obligations hereunder without the
prior written consent of the Pledgee, and (iii) inure, together with the rights
and remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Parties and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Pledgor
herein or in any certificate or other instrument delivered by such Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Parties and shall survive the execution and delivery of this
Agreement and the other Loan Documents regardless of any investigation made by
the Secured Parties or on their behalf.
26.    HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
27.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY





    

--------------------------------------------------------------------------------

Page 24


        

SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
(b)    EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE PLEDGEE, ANY SECURED PARTY OR ANY RELATED PARTY THEREOF IN ANY WAY RELATING
TO THIS AGREEMENT, ANY OTHER COLLATERAL DOCUMENT OR THE TRANSACTIONS RELATING
HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE PLEDGEE OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT
AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 23. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
(e)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS





    

--------------------------------------------------------------------------------

Page 25


        

AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
28.    PLEDGOR’S DUTIES. It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Pledgor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the Pledgee shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in Pledgee’s possession, nor shall the
Pledgee be required or obligated in any manner to perform or fulfill any of the
obligations of any Pledgor under or with respect to any Collateral.
29.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Pledgee.
30.    SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
31.    RECOURSE. This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein and in the other Loan
Documents and otherwise in writing in connection herewith or therewith.
32.    ADDITIONAL PLEDGORS. It is understood and agreed that any Wholly-Owned
Domestic Subsidiary of the Company that is required to become a party to this
Agreement after the date hereof pursuant to the requirements of the Credit
Agreement shall become a Pledgor hereunder by (x) executing a counterpart
hereof, or a Pledge Agreement Supplement in the form attached hereto as Exhibit
A, and delivering the same to the Pledgee (provided such Pledge Agreement
Supplement shall not require the consent of any Pledgor), (y) delivering
supplements to Annexes A through G hereto as are necessary to cause such annexes
to be complete and accurate with respect to such additional Pledgor on such date
and (z) taking all actions as specified in this Agreement as would have been
taken by such Pledgor had it been an original party to this Agreement, in each
case with all documents required above to be delivered to the Pledgee and with
all documents and actions required above to be taken to the reasonable
satisfaction of the Pledgee and upon such execution and delivery, such
Subsidiary shall constitute a Pledgor hereunder.
33.    LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor and the
Secured Parties that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought. Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Pledgor constituting a Guarantor have been limited as (and to the extent)
provided in the Guaranty.
34.    ABL PRIORITY COLLATERAL. Notwithstanding anything herein to the contrary,
prior to the Discharge of ABL Obligations, the requirements under this Agreement
to deliver or grant control over ABL Priority Collateral to the Pledgee, or to
give any notice to any Person or in respect of the provision of voting rights or
the obtaining of any consent of any Person, in each case in connection with any
ABL Priority Collateral, shall be deemed satisfied if the Pledgors comply with
the requirements of the similar





    

--------------------------------------------------------------------------------

Page 26


        

provision of the applicable ABL Credit Document (as defined in the Intercreditor
Agreement). Until the Discharge of ABL Obligations, the delivery of any ABL
Priority Collateral to the ABL Collateral Agent (as defined in the Intercreditor
Agreement) pursuant to the ABL Credit Documents as bailee for the Pledgee shall
satisfy any delivery requirement hereunder or under any other Loan Document.
35.    INTERCREDITOR AGREEMENT. This Agreement and the other Loan Documents are
subject to the terms and conditions set forth in the Intercreditor Agreement in
all respects and, in the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern. Notwithstanding anything herein to the contrary, the
Lien and security interest granted to the Pledgee pursuant to any Loan Document
and the exercise of any right or remedy in respect of the Collateral by the
Pledgee (or any Secured Party) hereunder or under any other Loan Document are
subject to the provisions of the Intercreditor Agreement and in the event of any
conflict between the terms of the Intercreditor Agreement, this Agreement and
any other Loan Document, the terms of the Intercreditor Agreement shall govern
and control with respect to the exercise of any such right or remedy. Without
limiting the generality of the foregoing, and notwithstanding anything herein to
the contrary, no Loan Party shall be required hereunder or under any Loan
Document to take any action with respect to the Collateral that is inconsistent
with the provisions of the Intercreditor Agreement.
36.    RELEASE OF PLEDGORS
. At any time all of the Equity Interests of any Pledgor owned by the Company or
any other Pledgor are sold (to a Person other than the Company or any of its
Subsidiaries) in a transaction permitted pursuant to the Credit Agreement, then
such Pledgor shall be released as a Pledgor pursuant to this Agreement without
any further action hereunder (it being understood that the sale of all of the
Equity Interests in any Person that owns, directly or indirectly, all of the
Equity Interests in any Pledgor shall be deemed to be a sale of all of the
Equity Interests in such Pledgor for purposes of this Section), and upon the
reasonable request of the Company and at the expense of the Pledgors, the
Pledgee is authorized and directed, and hereby agrees, to execute and deliver
such instruments of release as are reasonably requested by the Pledgor to
evidence the release of such Pledgor. At any time that the Company desires that
a Pledgor be released from this Agreement as provided in this Section 36, the
Company shall deliver to the Pledgee a certificate signed by a Responsible
Officer of the Company stating that (i) the transaction is permitted pursuant to
the Credit Agreement and (ii) the release of the respective Pledgor is permitted
pursuant to this Section 36. The Pledgee shall have no liability whatsoever to
any other Secured Party as a result of the release of any Pledgor by it in
accordance with, or which it believes to be in accordance with, this Section 36.


* * * *





    

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
 
PLEDGORS:
 
CIENA CORPORATION
 
 
 


By: /s/ Elizabeth A. Dolce              
Name: Elizabeth A. Dolce
Title: Vice President and Treasurer
 
 
 
CIENA COMMUNICATIONS, INC.
 
 
 


By: /s/ Elizabeth A. Dolce              
Name: Elizabeth A. Dolce
Title: Vice President and Treasurer
 
 
 
CIENA GOVERNMENT SOLUTIONS, INC.
 
 
 


By: /s/ Elizabeth A. Dolce              
Name: Elizabeth A. Dolce
Title: Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 


Signature Page to Term Loan Pledge Agreement
 
 
 



 
    

--------------------------------------------------------------------------------



        

Accepted and Agreed to:

BANK OF AMERICA, N.A.,
as Collateral Agent and Pledgee


By: /s/ Dan Kelly
Name: Dan Kelly
Title: Managing Director







Signature Page to Term Loan Pledge Agreement
 
 
 



    